DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on November 15, 2021.  Claims 1-2, 4-7, 9-10, and 21-26 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are maintained.
Claim Objections
Claim 25 is objected to because of the following informalities:
Claim 25, line 2: “comprise” should be “comprises”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-7, 9-10, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou (U.S. 4,812,221) in view of Hayashi (K. Hayashi, Chemical Sensor Using Polarity Controlled Fractal Surface, Transducers ’01, Eurosensors XV, The 11th International Conference on Solid-State Sensors and Actuators, Munich, Germany, June 10-14, 2001, page 1770-73).
Regarding claims 1-2, 4, and 26, Madou teaches an electrochemical sensor (Fig. 1; Col. 2, line 50: a gas sensor 10; Col. 4; lines 31-38: the sensing electrodes 20 can be any of the electrodes normally utilized in electrochemical measurement; thus the gas sensor 10 including the sensing electrode 20 is deemed to be electrochemical sensor) comprising:

an insulator layer (Fig. 1: dielectric layer 22) disposed on the substrate (Fig. 1: indicating the dielectric 22 disposed on the substrate 12);
a plurality of electrodes comprising a sensing electrode (Fig. 1; Col. 2, line 56: sensing electrode 20) and a counter electrode (Fig. 1; Col. 3, line 1: counter electrode 24), wherein the sensing electrode and the counter electrode are disposed on the insulator layer (Fig. 1: indicating sensing electrode 20 and counter electrodes 24 disposed on the dielectric layer 22) such that at least the counter electrode is not in contact with the substrate (Fig. 1: indicating the counter electrodes 24 is not in contact with the substrate 12);
a dielectric layer (Fig. 1; Col. 3, line 64: encapsulation means 28; Col. 4, lines 4-11: useful encapsulation material may be Teflon membranes, etc.; here any of the listed materials would have some level of dielectric property including a defined dielectric constant and thus absent any clear and/or convincing argument to the contrary the listed materials meet the requirement of being a "dielectric" material; for example, Teflon is a good insulator that is deemed to be a dielectric material) formed over at least a portion of a top surface of the insulation of the insulator layer and also over a portion of each of the sensing electrode and the counter electrode (for claim 1; Fig. 1: indicating the encapsulation means 28 formed over both left and right ends of the top surface of the dielectric layer 22 and covering both sensing electrode 20 and counter electrodes 24) or the dielectric layer can be formed over at least a portion of the top surface of the 
an electrolyte (Fig. 1; Col. 3, lines 3-4: an electrolytic medium 26) disposed on at least a portion of the sensing electrode and the counter electrode (Fig. 1: showing the electrolytic medium 26 disposed on the counter electrodes 24 and the sensing electrode 20).

Madou does not explicitly disclose a high surface area electrode disposed on the sensing electrode; wherein the high surface area electrode comprises a fractal metal electrode (claim 1) or the high surface area electrode comprises a porous material (claim 2) or the fractal metal electrode comprises a fractal platinum electrode (claim 4).
However, Hayashi teaches a chemical sensor (page 1770, [Summary] line 1) for the purpose to detect taste and odor (page 1770, Col. 1, para. 2, lines 1-2) gas (page 1771, Col. 1, para. 1, line 5).  Hayashi teaches a platinum plate as a working electrode (page 1770, Col. 2, para. 4, lines 1-2), and the Pt plate was pretreated to make microscopic surface structure different (page 1771, Col. 1, para. 4, lines 1, 6-7), e.g., making many microscopic voids on Pt surface (page 1771, Col. 1, para. 4, lines 9-10), which has a fractal geometric structure on the surface of the Pt electrode (page 1771, Col. 2, para. 1, lines 11-12).  Here, the surface fractal structure of Pt is deemed to be the high surface area electrode disposed on the Pt plate that is deemed to be the sensing electrode.  Thus, Hayashi teaches a high surface area electrode (the fractal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by incorporating the fractal electrode with high surface area (i.e., the fractal geometric structure on the surface of the electrode) disposed on the sensing electrode (i.e., the Pt plate of Hayashi, corresponding to the sensing electrode 20 of Madou) with a fractal morphology as taught by Hayashi because the fractal surface leads to high sensitive and much informational chemical sensor (page 1770 Col. 2, para. 2, lines 13-15).
The designation “printed” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Madou in view of Hayashi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 7, Madou teaches the plurality of electrodes comprise a counter electrode (Fig. 1: counter electrodes 24) and a reference electrode (Fig. 2: reference electrode 25). 

Regarding claim 9, Madou and Hayashi discloses all limitations of claim 1 as applied to claim 1.  Madou does not explicitly disclose the high surface area electrode comprises gold.
However, Hayashi teaches the high surface area electrode comprises platinum (page 1771, Col. 1, para. 4, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by incorporating the high surface area electrode made of platinum as taught by Hayashi because platinum is a 

Regarding claim 10, Madou teaches the substrate (Fig. 1: the substrate 12) comprises a silicon substrate (Fig. 1; Col. 2, lines 65-66: the substrate 12 is a conductor or semiconductor, e.g., silicon) with micro-channels (Fig. 1; Col. 4, lines 51-52: the porous member 30 may be porous silicon; thus the porous member 30 having micro-channels inside).

Regarding claim 23, Madou teaches the plurality of electrodes (Fig. 1: working electrode 20 and counter electrodes 24) are arranged in a co-planar, non-overlapping arrangement on the surface of the insulator layer (Fig. 1: indicating the electrodes arranged in a co-planar, non-overlapping arrangement on the surface of the dielectric layer 22).

Regarding claim 24, Madou teaches the plurality of electrodes comprise at least four electrodes (Col. 5, lines 49-52: providing an array of gas sensors 10; thus making the sensor having at least four electrodes), wherein at least two sensing electrodes are configured to detect more than one target chemical species or gas (Col. 5, lines 49-52: providing an array of gas sensors 10, thus making the sensor having at least four 

Regarding claim 25, Madou teaches the plurality of electrodes comprise at least four electrodes (Col. 5, lines 49-52: providing an array of gas sensors 10; thus making the sensor having at least four electrodes).
The designation “configured to enable diagnostic tests to be conducted during operation of the MEMS-based electrochemical sensor, continuously, periodically, or aperiodically” is deemed to be functional limitations in apparatus claims with regard to the intended use and the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Madou modified by Hayashi has all structures as presently claimed and thus is capable of performing the operation of the electrochemical sensor continuously, periodically, or aperiodically for diagnostic tests in the claim.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou in view of Hayashi, and further in view of in view of Zribi (U.S. Patent Pub. 2013/0277217).
Regarding claim 21, Madou and Hayashi disclose all limitations of claim 1 as applied to claim 1.  Madou and Hayashi do not explicitly disclose the insulator layer is polymeric insulator layer on top of the substrate.
2), a silicon nitride (SixNy) dielectric, other polymeric dielectrics ([0013] lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou and Hayashi by replacing the insulator of silicon dioxide with the polymeric dielectrics as taught by Zribi because polymeric dielectrics is alternative insulating material to the silicon dioxide.  The suggestion for doing so would have been that polymeric dielectrics is a suitable material for being the insulator layer on top of the substrate and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
The designation “printed” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Madou in view of Hayashi and Zribi.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou in view of Hayashi, and further in view of in view of Kraft (U.S. Patent Pub. 2016/0351515).
Regarding claim 22, Madou and Hayashi disclose all limitations of claim 1 as applied to claim 1.  Madou and Hayashi do not explicitly disclose a second insulator layer disposed on the opposite side of the substrate.
However, Kraft teaches a semiconductor device for further manufacturing a gas sensor (Fig. 1-2; [0026] lines 1-4).  The semiconductor substrate 1, which may be silicon, has a dielectric layer 2 on the top surface (Fig. 1, 7-8; [0024] lines 1-3).  A further dielectric layer 21 on the backside is formed to insulate the semiconductor material (Fig. 8; [0033] lines 2-6).  Thus, Kraft teaches a second insulator layer (Fig. 8: dielectric layer 21) disposed on the opposite side of the substrate (Fig. 8: the dielectric layer 21 is on the opposite side of substrate 1 to the side on which the dielectric layer 2 is).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou and Hayashi by incorporating a second insulator layer disposed on the opposite side of the substrate as taught by Kraft because the second insulator layer would insulate the semiconductor material for the opposite side ([0033] lines 5-6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-10, and 21-26 has/have been considered but are unpersuasive.

Applicant argues Madou discloses a polymer impermeable to water that encapsulates a sensing electrode (page 6, para. 3, lines 1-2), but not a dielectric layer (page 6, para. 4, line 1).  This argument is unpersuasive because the encapsulation means 28 is Teflon membrane, which is a good insulator to be deemed to be a “dielectric” layer; further, this encapsulation means 28 “formed over at least portion of a top surface of the insulator layer and also over a portion of each of the sensing electrode and the counter electrode” as recited in claim 1 and “formed over at least a portion of the top surface of the insulator layer that is not covered by the plurality of electrodes” as recited in claim 26 (Fig. 2: indicating the encapsulation means 28 formed over the whole top surface of the insulator layer 22, the sensing electrode 20, and the counter electrodes 24).  Here, Applicant seems to mix the insulator layer and the dielectric layer, so Examiner notes that the dielectric layer 22 (Madou, Fig. 1) is deemed to be the claimed insulator layer, and the encapsulation means 28 (Madou, Fig. 1) is deemed to be the claimed dielectric layer. It is further noted that claim 1 does not require the dielectric layer to be in contact with the sensing electrode or the counter electrode but simply that they are formed over a portion of the electrodes. Encapsulation means 28 is interpreted to read on the claim limitation of a dielectric layer formed over a portion of the sensing electrode and the counter electrode.
Applicant argues a person of skill in the art would not have had a motivation to combine Madou and Hayashi (page 7, para. 4) because it is unclear how one of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hayashi teaches a working electrode made of a platinum plate being pretreated to have a different microscopic surface structure (page 1771, Col. 1, para. 4, lines 1, 6-7), e.g., making many microscopic voids on Pt surface (page 1771, Col. 1, para. 4, lines 9-10), which has a fractal geometric structure on the surface of the Pt electrode (page 1771, Col. 2, para. 1, lines 11-12).  This fractal structure of Pt on the electrode surface is deemed to be a high surface area electrode and leads to high sensitivity of the sensor (page 1770, Col. 2, para. 2, lines 13-15).  Thus, it would have been obvious to modify the platinum electrode 20 of Madou (Madou, Fig. 1: sensing electrode 20; Col. 4, line 32: electrode 20 of platinum) to obtain the high surface area electrode (i.e., the fractal surface structure) on the sensing electrode as claimed for sensor’s higher sensitivity.  Examiner is not aware of “a complete and significant technical redesign” or “undesirably altering Madou’s intended functionality” as argued, and Applicant is invited to provide evidence regarding why and how the surface 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795